Title: Draft Minutes of a Meeting of a Committee of the Directors of the Society for Establishing Useful Manufactures, [1 August 1792]
From: Committee of the Directors of the Society for Establishing Useful Manufactures,Hamilton, Alexander
To: 


[Paterson, New Jersey, August 1, 1792]
At a meeting of the Committee of the Directors for establishing usefull manufactures held at the Town of Paterson on the 1st. day of August 1792.

Present
Nicholas Low.
John Bayard
Elisha Boudinot


Col. Hamilton attended the meeting at the request of the Committee.
The committee examined the propositions which were received relative to erecting several of the works described in the publick advertisements for that purpose—and finding the proposals but partial and those at a rate which far exceed any Idea that had been formed of the expence attending the same, and after the most mature consideration; Resolved unanimously, that it will be for the interest of the Society to erect the works themselves under the inspection and direction of Agents appointed for that purpose.
Resolved that Major L’Enfant be the Agent for superintending the erection of the works [and buildings] ordered by the Directors [conforming as to such as shall regard their respective departments to the plans which shall be furnished to him by Wm. Hall Thomas Marshall & Wm. Pearce within the limitations prescribed by the said Directors]—and that he be [requested to prepare] such a plan for bringing the Water from the River above the falls to [the respective works] as in his opinion will be the best calculated to answer the intention of the Society; and lay the same before the Directors at their next meeting—[and that he be further requested to prepare a plan for laying out the said Town of Paterson.]
Resolved, that John N. Cumming be the Agent, for procuring such workmen and materials [and at such periods] as the said M. L Enfant shall require from time to time for the purposes afore-said—to pay the expences accruing thereon [keeping regular accounts of the same.] That it [be also his duty to procure such materials for machinery as shall be required in their respective branches by William Hall Thomas Marshall & William Pearce and to pay the workmen whom they shall employ in constructing the said Machinery. That the Chairman of the Committee be authorised to furnish to the said J N Cumming such monies as shall from time to time be necessary for the said purposes upon estimates & statements to be furnished by the said J N Comming.
Resolved—That the compensation of the said Major L’Enfant for his said services be 1500 Dollars provided that he be not required to continue them beyond the term of one year.
That the compensation of the said J N Cumming be a salary at the rate of 600 Dollars ⅌ annum.
That if upon experiment it shall appear that the expence of building in stone the houses ordered to be built by the Directors for the use of mechanics who shall settle within the Town of Patterson exceeds the rate of] Sixty five Pounds [⅌ House, the same shall be made of Wood.
That the Machinery for spinning of Weft & for weaving shall be completed to four Carding Machines, four roving billies, four slubbing machines if deemed necessary by Mr. Pearce, Twenty five spinning Jennies and Sixty single looms with a proportion of lesser auxiliary machinery and no more shall be prepared until the further order of the Committee.]
